Exhibit 99.2 GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 Guidelines for Determining the Proper Identification Number to Give the Payer - Social Security numbers have nine digits separated by two hyphens: i.e. 000-00-0000.Employer identification numbers have nine digits separated by only one hyphen: i.e. 00-0000000.The table below will help determine the number to give the payer. For this type of Account: Give the SOCIAL SECURITY number of— For this type of Account: Give the EMPLOYER IDENTIFICATION number of— 1. Individual The individual 8. Sole proprietorship account or single owner limited liability company disregarded for U.S. federal income tax purposes The owner (4) 2. Two or more individuals (joint account) The actual owner of the account or, if combined funds, any one of the individuals (1) 9. A valid trust, estate, or pension trust Legal entity (5) 3. Husband and wife (joint account) The actual owner of the account or, if joint funds, either person (1) 10. Corporate The corporation 4. Custodian account of a minor (Uniform Gift to Minors Act) The minor (2) 11. Association, club, religious, charitable, educational or other tax-exempt organization The organization 5. Adult and minor (joint account) The adult or, if the minor is the only contributor, the minor (1) 12. Partnership The partnership 6. Account in the name of guardian or committee for a designated ward, minor, or incompetent person The ward, minor or incompetent person (3) 13. A broker or registered nominee The broker or nominee 7. a. The usual revocable savings trust account (grantor is also trustee) The grantor-trustee (1) 14. Account with the Department of Agriculture in the name of a public entity (such as a State or local government school district, or prison) that receives agricultural program payments The public entity b. So-called trust account that is not a legal or valid trust under State law The actual owner (1) (1) List all names first and circle the name of the person whose number you furnish. (2) Circle the minor’s name and furnish the minor’s social security number. (3) Circle the ward’s, minor’s or incompetent person’s name and furnish such person’s social security number. (4) Provide the name of the owner. You may also enter your business or “doing business as” name.You may use either your Social Security Number or Taxpayer Identification Number (if you have one). (5) List all names first and circle the name of the legal trust, estate, or pension trust. (Do not furnish the identification number of the personal representative or trustee unless the legal entity itself is not designated in the account title). Note: If no name is circled when there is more than one name, the number will be considered to be that of the first name listed. GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION NUMBER ON SUBSTITUTE FORM W-9 Purpose of Form A person who is required to file an information return with the IRS, must obtain your correct taxpayer identification number (TIN) to report, for example, income paid to you, real estate transactions, mortgage interest you paid, acquisition or abandonment of secured property, cancellation of debt, or contributions you made to an IRA. U.S. person Use Form W-9 only if you are a U.S. person (including a resident alien), to provide your correct TIN to the person requesting it (the requester) and, when applicable, to: 1. Certify that the TIN you are giving is correct (or you are waiting for a number to be issued), 2. Certify that you are not subject to backup withholding, or 3. Claim exemption from backup withholding if you are a U.S. exempt payee. For federal tax purposes, you are considered a person if you are: ·An individual who is a citizen or resident of the United States, ·A partnership, corporation, company, or association created or organized in theUnited States or under the laws of the United States, or ·Any estate (other than a foreign estate) or trust.See Regulations sections 301.7701-6(a) and 7(a) for additional information. Special rules for partnerships Partnerships that conduct a trade or business in the United States are generally required to pay a withholding tax on any foreign partners’ share of income from such business.Further, in certain cases where a Form W-9 has not been received, a partnership is required to presume that a partner is a foreign person, and pay the withholding tax.Therefore, if you are a U.S. person that is a partner in a partnership conducting a trade or business in the United States, provide Form W-9 to the partnership to establish your U.S. status and avoid withholding on your share of partnership income. The person who gives Form W-9 to the partnership for purposes of establishing its U.S. status and avoiding withholding on its allocable share of net income from the partnership conducting a trade or business in the United States is in the following cases: ·The U.S. owner of a disregarded entity and not the entity, ·The U.S. grantor or other owner of a grantor trust and not the trust, and ·The U.S. trust (other than a grantor trust) and not the beneficiaries of the trust. Foreign person If you are a foreign person, use the appropriate Form W-8 (see Pub. 515, Withholding of Tax on Nonresident Aliens and Foreign Entities). Obtaining a Number If you do not have a taxpayer identification number or you do not know your number, obtain Form SS-5, Application for a Social Security Number Card, or Form SS-4, Application for Employer Identification Number, at the local office of the Social Security Administration or the Internal Revenue Service and apply for a number. Payees Exempt from Backup Withholding Payees specifically exempted from backup withholding on ALL payments include the following: ·A corporation. ·A financial institution. ·An organization exempt from tax under Section 501(a) of the Internal Revenue Code of 1986, as amended (the “Code”), or an individual retirement plan. ·The United States or any agency or instrumentality thereof. ·A State, the District of Columbia, a possession of the United States, or any subdivision or instrumentality thereof. ·A foreign government, a political subdivision of a foreign government, or any agency or instrumentality thereof. ·An international organization or any agency, or instrumen­tality thereof. ·A registered dealer in securities or commodities registered in the U.S. or a possession of the U.S. ·A real estate investment trust. ·A common trust fund operated by a bank under Sec­tion 584(a) of the Code. ·An exempt charitable remainder trust, or a non-exempt trust described in Section 4947(a)(1) of the Code. ·An entity registered at all times under the Investment Company Act of 1940. ·A foreign central bank of issue. EXEMPT PAYEES DESCRIBED ABOVE MUST STILL COMPLETE THE SUBSTITUTE FORM W-9 TO AVOID POSSIBLE ERRONEOUS BACKUP WITHHOLDING.FILE THE SUBSTITUTE FORM W-9 WITH THE PAYER, FURNISH YOUR TAXPAYER IDENTIFICATION NUMBER, WRITE “EXEMPT” ON THE FACE OF THE FORM, AND RETURN IT TO THE PAYER.IF THE PAYMENTS ARE INTEREST, DIVIDENDS OR PATRONAGE DIVIDENDS, ALSO SIGN AND DATE THE FORM. Certain payments other than interest, dividends, and patronage dividends that are not subject to information reporting are also not subject to backup withholding.For details, see the regulations under Sections 6041, 6041A(a), 6045, and 6050A of the Code. Privacy Act Notice – Section 6109 of the Code requires most recipients of dividends, interest, or other payments to give correct taxpayer identification numbers to payers who must report the payments to the IRS.The IRS uses the numbersfor identification purposes and to help verify the accuracy of your tax return.Payers must be given the numbers whether or not recipients are required to file tax returns.Payers may be required to withhold 28% of taxable interest, dividends and certain other payments to a payee who does not furnish a taxpayer identification number to payer.Certain penalties may also apply. Penalties (1) Failure to Furnish Taxpayer Identification Number - If you fail to furnish your correct taxpayer identification number to a payer, you are subject to a penalty of $50 for each such failure unless your failure is due to reasonable cause and not willful neglect. (2) Civil Penalty for False Information With Respect to Withholding - If you make a false statement with no rea­sonable basis which results in no backup withholding, you are subject to a penalty of $500. (3) Criminal Penalty For Falsifying Information - Will­fully falsifying certifications or affirmations may subject you to criminal penalties including fines and/or imprisonment. (4) Misuse of TINs - If the requester discloses or uses taxpayer identification numbers in violation of Federal law, the requester may be subject to civil and criminal penalties. FOR ADDITIONAL INFORMATION, CONTACT YOUR TAX CONSULTANT OR THE INTERNAL REVENUE SERVICE 2
